DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 29 Oct 2021 for application number 17/515,364. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-20 are presented for examination.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 Oct 2021 was filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase, “at least one of the user selected media items” on line 20, should read, “at least one of user selected media items”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the phrase, “at least one of the user selected media items” on lines 25-26, should read, “at least one of user selected media items”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinkoh (US 2009/0327875 A1 – as cited in IDS filed 29 Oct 2021) in view of Kawanishi et al. [hereinafter as Kawanishi] (US 2013/0111373 A1).
In reference to claim 1, Kinkoh teaches a computer implemented method including: 
detecting an item selection user input, the item selection user input selecting a particular media item [Fig. 2, para 0054 discloses inputting images into an input area]; 
in response to detecting the item selection user input [para 0055 discloses layout designs generated when necessary information is entered, e.g. selected media]: 
selecting one or more template bundles [para 0064 discloses selecting a layout design, i.e. template bundle], each template bundle including: 
a template bundle descriptor defining one or more placeholder elements [Figs. 3-4, paras 0061-0070 disclose certain areas of the interface, i.e. placeholder elements, where user selected media are placed]; and 
one or more template bundle media items, each template bundle media item corresponding to a non-placeholder element defined by the template bundle descriptor [Figs. 3-4, paras 0061-0070 discloses certain areas of the interface, i.e. placeholder elements, where user selected media are placed]; 
generating one or more designs, each design corresponding to a template bundle [Fig. 3, paras 0061-0064 disclose a plurality of generated layouts, each with its own design], wherein generating a particular design corresponding to a particular template bundle includes: 
for each placeholder element defined by the template bundle descriptor of the particular template bundle, rendering a user selected media item, at least one of the user selected media items rendered being the particular media item [Figs. 3-4, paras 0061-0070 discloses certain areas of the interface, i.e. placeholder elements, where user selected media are placed]; and 
displaying at least one of the one or more designs on a display [Figs. 3-4, paras 0061-0070 disclose layouts on the display].
However, Kinkoh does not explicitly teach one or more non-placeholder elements; for each non-placeholder element defined by the template bundle descriptor of the particular template bundle, rendering the template bundle media item corresponding to the non-placeholder element.
Kawanishi teaches one or more non-placeholder elements; for each non-placeholder element defined by the template bundle descriptor of the particular template bundle, rendering the template bundle media item corresponding to the non-placeholder element [Figs. 7, 16, 27-28, paras 0091, 0097, 0156, 0247-0251 disclose templates with various interface elements, decoration parts, pertaining to a theme of the template].
It would have been obvious to one of ordinary skill in art, having the teachings of Kinkoh and Kawanishi before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Kinkoh to include the functionality as taught by Kawanishi in order to obtain a template system in which non-placeholder elements are included in the template. 
One of ordinary skill in the art wanted to be motivated to obtain a template system in which non-placeholder elements are included in the template to allow users to enjoy contented owned by the user in various types of view formats [Kawanishi, para 0007].

In reference to claim 2, Kinkoh and Kawanishi teach the invention of claim 1.
Kinkoh teaches The computer implemented method of claim 1, wherein selecting one or more of template bundles includes: 
determining a number of user selected media items that have been selected by a user; and selecting one or more template bundles having template bundle descriptors that define a number of placeholder elements that is equal to the number of user selected media items [Figs. 2-3, paras 0052-0065 disclose a number of images selected by a user to be included in a template, and a plurality of templates created based on the user selected images].

In reference to claim 3, Kinkoh and Kawanishi teach the invention of claim 1.
Kinkoh teaches The computer implemented method of claim 1, wherein 
the user input is a first item selection input selecting a first media item; and selecting one or more template bundles includes selecting one or more template bundles having template bundle descriptors that define a placeholder element [Figs. 2-3, paras 0052-0065 disclose a number of images selected by a user to be included in a template, and a plurality of templates created based on the user selected images].
Kawanishi teaches a single placeholder element [para 0120 discloses a maximum of five frames per slide; less than five may be included, i.e. a single placeholder element; Fig. 24A, paras 0216-0218, depict templates “Natural landscape in night” and “Dinner” with a single frame].

In reference to claim 4, Kinkoh and Kawanishi teach the invention of claim 1.
Kinkoh teaches The computer implemented method of claim 1, wherein the user input is a further item selection input selecting a further media item and the method further includes: 
determining a number of currently selected media items; selecting one or more template bundles having template bundle descriptors that define a number of placeholder elements that is equal to the number of currently selected media items [Figs. 2-3, paras 0052-0065 disclose a number of images selected by a user to be included in a template, and a plurality of templates created based on the user selected images].

In reference to claim 5, Kinkoh and Kawanishi teach the invention of claim 1.
Kinkoh teaches The computer implemented method of claim 1, wherein the user input is an item deselection input deselecting [para 0058 discloses deleting, i.e. deselecting, an image] a currently selected media item and the method further includes: 
determining a number of currently selected media items; 
selecting one or more template bundles having template bundle descriptors that define a number of placeholder elements that is equal to the number of currently selected media items [Figs. 2-3, paras 0052-0065 disclose a number of images selected by a user to be included in a template, and a plurality of templates created based on the user selected images].

In reference to claim 6, Kinkoh and Kawanishi teach the invention of claim 4.
Kawanishi The computer implemented method of claim 4, further including: 
determining if the number of currently selected media items exceeds a defined maximum number [para 0120 discloses an example of a maximum of five frames per slide].
However, Kinkoh and Kawanishi do not explicitly teach in response to determining that the number of currently selected media items exceeds the defined maximum number, ignoring the user input. It would have been obvious to one of ordinary skill in art, having the teachings of Kinkoh and Kawanishi before him before the effective filing date of the claimed invention, to modify the media selection as disclosed by Kinkoh to include the maximum number of items as taught by Kawanishi in order to obtain a template system in which if a number of items exceeds a maximum, nothing is done. 
One of ordinary skill in the art wanted to be motivated to obtain a template system in which if a number of items exceeds a maximum, nothing is done to provide a predictable result using known methods.

In reference to claim 7, Kinkoh and Kawanishi teach the invention of claim 1.
Kinkoh teaches The computer implemented method of claim 1, further including: 
detecting an edit design user input in respect of a specific design corresponding to a specific template bundle; in response to detecting the edit design user input: retrieving a template bundle version of a complete template descriptor from the template bundle descriptor of the specific template bundle; and generating a version of the specific design based on the template bundle version of the complete template descriptor [paras 0047-0049 discloses editing a template; para 0053-0058 discloses deleting and adding images to a template; Fig. 4, paras 0066-0070 discloses adjusting a layout based on a firstly created template].
Kawanishi also teaches detecting an edit design user input in respect of a specific design corresponding to a specific template bundle; in response to detecting the edit design user input: retrieving a template bundle version of a complete template descriptor from the template bundle descriptor of the specific template bundle; and generating a version of the specific design based on the template bundle version of the complete template descriptor [paras 0122-133 disclose various modifications to a layout template].

In reference to claim 8, Kinkoh and Kawanishi teach the invention of claim 7.
Kinkoh teaches The computer implemented method of claim 7, wherein generating the version of the specific design based on the template bundle version of the complete template includes replacing any placeholder elements defined by the template bundle version of the complete template with user selected media items [para 0053-0058 discloses deleting and adding images to a template, i.e. replacing placeholder elements].
Kawanishi also teaches The computer implemented method of claim 7, wherein generating the version of the specific design based on the template bundle version of the complete template includes replacing any placeholder elements defined by the template bundle version of the complete template with user selected media items [Fig. 11, paras 0109-0114 depict placeholder elements replaced with user selected media items].

In reference to claim 9, Kinkoh and Kawanishi teach the invention of claim 1.
Kinkoh teaches The computer implemented method of claim 1, wherein the one or more template bundles are stored on a local data store [para 0023 discloses storage units to store templates].

In reference to claim 10, Kinkoh and Kawanishi teach the invention of claim 1.
Kinkoh teaches The computer implemented method of claim 1, wherein a given template bundle of the one or more template bundles is generated by: 
accessing a complete template descriptor defining a plurality of complete template elements, each complete template element associated with a complete template element media item [Fig. 3, paras 0061-0063 disclose various basic layouts]; 
processing each complete template element by, for a given complete template element: 
processing the given complete template element to generate a template bundle media item that corresponds to the complete template element media item that is associated with the given complete template element [Figs. 2-3, paras 0052-0064 disclose a plurality of generated layouts, each with its own design, the design partly based on user-selected content]; 
saving the template bundle media item to the given template bundle; generating a template bundle element descriptor, the template bundle element descriptor including a reference to the template bundle media item [Figs. 3-4, paras 0061-0070 disclose layouts on the display, the layouts including various interface elements; para 0023 discloses storage units to store templates]; and 
writing the template bundle element descriptor to a template bundle descriptor, the template bundle descriptor forming part of the given template bundle [Figs. 3-4, paras 0061-0070 disclose layouts on the display, the layouts including various interface elements; para 0027 discloses computer programming to perform the aforementioned steps].

In reference to claims 11-20, claims 11-20 are rejected for the same reasons as that of claims 1-10, respectively.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Farouki et al. (US-20160092419-A1) discloses selecting contents for a template [para 0084].
Sivaji et al. (US-20190179916-A1) discloses template slides having a particular layout, and selecting content for the slides [para 0037].
Greer et al. (US-20180374122-A1) discloses selecting contents for a layout with design layers [claim 8].
Zhang et al. (US-20160110082-A1) discloses a layout generator and selected content item template [para 0090].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173